Citation Nr: 0617673	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-29 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs' health care system.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from December 1946 to May 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a determination of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Mountain Home, Tennessee, 
which denied the veteran's application for enrollment in the 
VA's health care system as a Priority Group 8 veteran.  The 
Board notes that the claims folder is reconstructed.  

A review of the veteran's substantive appeal, dated in June 
2004, shows that he requested a hearing before a Member of 
the Board (i.e., Veterans Law Judge) at the RO.  It appears 
that he subsequently requested a video-conference hearing.  
In March 2005, the veteran was notified that a video-
conference hearing was scheduled for  April 29, 2005.  The 
veteran failed to appear for his scheduled hearing, and there 
is no record that a request for another hearing was ever 
made.  Without good cause being shown for the failure to 
appear, no further hearing can be scheduled and appellate 
review may proceed.


FINDING OF FACT

The veteran's completed application for enrollment in the 
VA's health care system was received after January 17, 2003.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA's health care system.  38 C.F.R. § 
17.36 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  38 
C.F.R. § 17.36(a).  The Secretary determines which categories 
of veterans are eligible to be enrolled, based upon 
enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or Priority Group 8.  38 C.F.R. § 17.36(b).

Beginning on January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in Priority 
Group 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c); see also 68 Fed. Reg. 2670-673 
(Jan. 17, 2003) (regarding the Secretary's decision to 
restrict enrollment to veterans in Priority Group 8 not 
already enrolled as of January 17, 2003, in light of VA's 
limited resources).  A veteran may apply to be enrolled in 
the VA's health care system at any time; however, a veteran 
who wishes to be enrolled must apply by submitting a 
completed VA application for health benefits to a VA medical 
facility.  38 C.F.R. § 17.36(d).

The pertinent facts in this case do not appear to be in 
dispute.  The Medical Administration Service file shows that 
the veteran submitted to VA a completed Application for 
Health Benefits on May 12, 2004.  

Based upon his status as a nonservice-connected veteran and 
the financial data provided, he was assigned to Priority 
Group 8 and his claim was denied on the basis that he was a 
nonservice-connected veteran whose annual income exceeded the 
VA's means test threshold, he carried health insurance, and 
his completed application for enrollment in the VA health 
care system was received after January 17, 2003.  In 
appealing this denial, the veteran argues that he is being 
unfairly treated based on the fact he did not timely file his 
application.

As set forth above, it is undisputed that the veteran's 
completed application was received subsequent to January 17, 
2003, and as a Priority Group 8 veteran, he is ineligible for 
enrollment under the applicable regulation.  While the Board 
has considered the veteran's contentions as to alleged unfair 
treatment by VA, the evidence does not show that a completed 
application, as required by 38 C.F.R § 17.36(d), was timely 
filed prior to January 17, 2003.

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the VA's Secretary is 
required to make an annual decision as to enrollment in VA's 
healthcare system.  Under Public Law No. 107-135, the 
Department of Veterans Affairs Health Care Programs 
Enhancement Act of 2001, an additional priority category 8 
was established.  Subsequently, due to VA's limited 
resources, the Secretary made a decision to restrict 
enrollment to veterans in Priority Group 8 who had not 
already enrolled as of January 17, 2003.  This decision was 
published in the Federal Register at 68 Fed. Reg. 2670-73 
(Jan. 17, 2003), and represents notice to all.  The Board is 
bound by the statutes and regulations governing entitlement 
to VA benefits, the instructions of the Secretary, and the 
precedent opinions of the VA's chief legal officer.  38 
U.S.C.A. § 7104(c) (West 2002).  Under the facts of this 
case, the applicable criteria are dispositive.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  In light of the facts set 
forth above, the veteran's claim must be denied because of 
the lack of legal entitlement under the law.

The Board also points out that the Veterans Claims Assistance 
Act of 2000 is not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also 38 C.F.R. § 3.159(d) (2005); 
VAOPGCPREC 5-04.


ORDER

Eligibility for enrollment in the VA's healthcare system is 
denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


